Citation Nr: 9918263	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-13 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for residuals of a 
fracture of the right distal fibula.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1980 to April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Indianapolis, 
Indiana Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

This case was previously before the Board in July 1997, on 
which occasion it was determined that the veteran was 
entitled to a grant of 20 percent, for residuals of a 
fracture of the right distal fibula.  Resolving all 
reasonable doubt in favor of the veteran, the criteria for a 
20 percent evaluation were met due to signs of limitation of 
motion and pain on pronation.  The case was remanded for 
additional development regarding whether an extraschedular 
evaluation was warranted for the veteran's ankle disability.  
Such development having been completed, the case is again 
before the Board for appellate review.


FINDING OF FACT

The case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.


CONCLUSION OF LAW

The criteria for submission for an extraschedular evaluation 
for residuals of a right distal fibula have not been met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1) 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of 38 U.S.C.A. § 5107 have been met, in that 
the claim for an extrascheduler evaluation is well grounded 
and adequately developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

More specifically, in the July 1997 remand the Board noted 
that in Floyd v. Brown, 8 Vet. App. 88 (1996), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that the Board did 
not have jurisdiction to address the provisions of 38 C.F.R. 
§ 3.321(b)(1) in the first instance, but that the Board was 
still obligated to seek out all issues that were reasonably 
raised from a liberal reading of documents or testimony and 
to identify all potential theories of entitlement to a 
benefit under the law and regulations.  In Bagwell v. Brown, 
9 Vet. App. 337 (1996), the Court clarified Floyd by 
indicating that its finding there did not preclude the Board 
from affirming a RO conclusion that a claim did not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), 
or from reaching such a conclusion on its own.  However, the 
Board in July 1997 found that before such a determination 
could be made, further development of the record was required 
to determine whether an extraschedular evaluation 
commensurate with the average earning capacity impairment 
arising from the veteran's ankle condition was appropriate.  
38 C.F.R. § 3.321(b)(1); see, Bagwell, supra; Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the case was remanded and the RO was asked to 
inform the veteran of the elements of a claim for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) and 
permit him the full opportunity to supplement the record as 
desired, and review the material contained therein to assist 
in assessing the degree of impairment with individual earning 
capacity imposed by the veteran's service-connected 
disability.  The remainder of the decision is based on the 
following pertinent law, regulations, procedural history, and 
factual background.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1998).  In this case, the veteran's 
service-connected right ankle disability is rated under 
Diagnostic Code 5271.  

Diagnostic Code 5271 pertains to limitation of motion of the 
ankle.  Moderate limited motion of the ankle is assigned a 10 
percent disability rating.  Marked limitation of motion is 
assigned a 20 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1998).  

Ratings shall be based s far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due excessively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1998).

In May 1989, service connection was granted for residuals of 
a fracture of the right distal fibula.  A 10 percent 
evaluation was assigned.  The determination was based on 
service medical records and a post-service February 1989 VA 
examination, which revealed that there was moderate 
tenderness over the right ankle and Achilles tendons as well 
as slight limitation of right ankle motion.  In an April 1992 
rating decision, the 10 percent evaluation for the veteran's 
right lower extremity disability was confirmed and continued.  
The veteran perfected an appeal to the Board, at which time 
his disability rating was increased to 20 percent disabling.  
As previously indicated, this case was referred by the Board 
to the RO in July 1997 for consideration of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1). 

Other pertinent medical and employment history reveals that 
on VA examination in January 1992, the diagnoses were 
residuals of a fracture of the right ankle, specifically the 
right fibula distal portion, and development of a ganglion 
cyst of the right ankle secondary to fracture of the right 
fibula distal portion.  Important to the issue here is at the 
January 1992 examination, the veteran reported the he had a 
good paying job as a truck driver making $1,000 per week.  He 
had to take a job paying $5.75 an hour doing some type of 
electrical work instead of being a truck driver because, with 
his short stature and right ankle problems, he had difficulty 
reaching the gas pedal of the trucks.  In an August 1993 
letter to his congressman, the veteran indicated that he 
wanted to have Vocational Rehabilitation, and in order to 
qualify he needed a 20 percent disability rating for his 
ankle, which at that time, was only rated as 10 percent 
disabling.  He told the congressman that he was currently a 
construction electrician and that he would like to be 
retrained as an electrical engineer.  April 1994 VA 
outpatient treatment show that the veteran had complaints of 
pain, giving way, swelling and tenderness of the right ankle.  
On VA examination in May 1995, the diagnosis was residual, 
status post fracture of the distal fibula with slight 
decrease in range of motion, especially the pronation, with 
some mild discomfort on pronation with subjective complaints 
of stiffness and aching.  At the time of the May 1995 VA 
examination, the veteran reported that he was an electrician 
and that he had just started working again.  The veteran said 
that he really had not missed any work due to his ankle.  It 
was noted that the veteran had a ganglion removed on the 
medial side of the ankle in September 1994.  

In the Board's July 1997 remand, the issue was raised 
regarding the veteran's account at the January 1992 VA 
examination, wherein he indicated that he had to leave a high 
paying job for a low paying job due to his right ankle 
disability.  Such factors affecting the veteran's employment 
status raised the issue of whether an extraschedular rating 
was warranted.  Under 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating may be assigned in the case of "an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  

The RO developed the case in accordance with the Board's 
remand instructions.  By a letter dated in September 1997, 
the veteran was given the regulatory criteria for 
extraschedular consideration and asked to submit evidence 
which would show that he was entitled to an extraschedular 
evaluation.  The veteran did not respond to the RO's request.  
In February 1999, the RO issued a Supplemental Statement of 
the Case, and asked the veteran for further reply. 

In the February 1999 Statement of the Case, the RO considered 
whether the veteran should receive an extra-schedular 
evaluation in excess of 20 percent assigned by the Board.  
The RO investigated the veteran's work history and noted that 
the veteran had claimed an increased evaluation in 1992, and 
that in 1993 he mentioned to his congressman that he wanted 
an increased evaluation for Vocational Rehabilitation 
purposes.  The RO discussed the results of the May 1995 VA 
examination, and the fact that the veteran had not missed any 
work due to his ankle.  Consideration was given for 
submission to the Chief Benefits Director, however, the RO 
determined that the evidence in the case did not warrant 
submission because the findings did not show such an 
exceptional or unusual diability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The RO 
determined that the 20 percent evaluation more than amply 
compensated the veteran for his right ankle disability, and 
that there was no evidence that his condition markedly 
interfered with his work.  

In February 1999, the veteran replied to the statement of the 
case and said that he strongly disagreed with the decision to 
deny him entitlement based on an extra schedular evaluation.  
He said that the Statement of the Case was inaccurate because 
it did not mention that he had surgery on his ankle twice, 
and that while standing, walking, or climbing, his right 
ankle could give out and cause him to lose balance, fall, and 
be injured.  The veteran argued that the statement referred 
to by the RO in reference to VA examination that he had mild 
discomfort on pronation was incorrect, implying, presumably, 
that he had more than mild discomfort with his ankle 
disability.  

Review of the veteran's employment history leads the Board to 
determine the same decision as the RO.  Namely that, in this 
case, there is no evidence that the service-connected right 
ankle disability presents an exceptional or unusual 
disability picture.  First, the records do not show that the 
veteran has been frequently hospitalized for the right ankle 
disability.  The Board acknowledges that the veteran has had 
prior surgery on the ankle.  Clearly, due to the chronic 
nature of the veteran's ankle disability, interference with 
any employment is somewhat foreseeable.  However, review of 
the evidence in this case does not refer to any factors which 
would warrant the assignment of an extraschedular rating 
based upon the need for hospitalization.

The main analysis here is whether the alleged exceptional or 
unusual disability picture is presented with such related 
factors as marked interference with employment.  As evidenced 
by the employment history above, the veteran is employed as 
an electrician, and while he may have taken a lower paying 
job, or a position differing from his last position as a 
truck driver, there is no evidence in the record that the 
same was due to his service-connected right ankle disability.  
In 1997, the veteran was given the opportunity to submit 
evidence showing that his right ankle disability interfered 
with his employment, or that the disability should otherwise 
be considered on an extraschedular basis.  The veteran chose 
not to reply to the remand request, and instead articulated 
more contentions in February 1999; to the effect that his 
disability causes him discomfort and an unknown risk of 
possible injury.  The Board cannot therefore assume that the 
veteran's ankle disability interferes with his employment in 
a marked way as to lead to an exceptional or unusual 
disability picture in this instance.

Accordingly, the Board has been unable to identify any 
factors which would warrant the assignment of an 
extraschedular rating; in that, in particular, the Board 
finds that the record does not reflect frequent periods of 
hospitalization because of the veteran's service-connected 
ankle disability, nor interference with employment, to a 
degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  In the absence of such factors, the Board finds that 
the criteria for submission of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

While the Board considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to this 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  See 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for residuals of a 
fracture of the right distal fibula is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

